Citation Nr: 1757183	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for lumbar spondylosis higher than 40 percent, effective August 7, 2007, and 20 percent, effective July 15, 2009.

2.  Entitlement to an extraschedular rating for lumbar spondylosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which (implementing a June 2011 Board decision) granted service connection for lumbar spondylosis, assigning a 40 percent rating, effective August 7, 2007, and a 20 percent rating, effective July 15, 2009.  The Veteran appealed the rating for his low back disability.  See statement of the Veteran received in February 2012.

Subsequently, during the course of the appeal, the Veteran was granted service connection for radiculopathy of the sciatic nerves of the bilateral lower extremities associated with lumbar spondylosis, at 0 percent on the left, and 10 percent on the right, effective February 24, 2012; and 20 percent on both lower extremities, effective January 26, 2016; and radiculopathy of the femoral nerves of the bilateral lower extremities, at 10 percent disabling, effective January 26, 2016.  See rating decisions dated June 2013 and March 2016.  The Veteran has not appealed these determinations, and they are not before the Board at this time.  

The Board remanded this case in May 2017.  The case is now returned for appellate review.

The issue of entitlement to a TDIU has been raised, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a TDIU and entitlement to an extraschedular rating for lumbar spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Effective August 7, 2007, forward flexion of the lumbar spine is 30 degrees or less.

2.  Effective July 15, 2009, forward flexion of the lumbar spine is from 50 to 80 degrees.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent, effective August 7, 2007; and 20 percent, effective July 15, 2009, for lumbar spondylosis are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met. By correspondence dated in September 2007 and November 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the original service connection claim for a lumbar spine disability.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has not asserted any prejudice regarding the notice he received in this matter.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, private treatment records, and VA treatment records.  

The Veteran underwent VA examinations in December 2007, July 2009, September 2011, and June 2017.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed.  The United States Court of Appeals for Veterans Claims (Court) has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

The examination reports do not specifically address passive versus active range of motion in the lumbar spine; but the examiner did report the Veteran's forward flexion accounting for pain limiting the motion and also noted that there was no additional limitation in range of motion after repetitive use.  After careful review the Board finds that the examination is adequate under applicable VA regulations and fully captures the functional impact of this disability, and thus, Board finds that the examinations are adequate to rate the claim for the lumbar spine.  

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the lumbar spine disability, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

As noted, the Veteran has staged ratings for his lumbar spondylosis, with a 40 percent rating, effective August 7, 2007; and a 20 percent rating, effective July 15, 2009.  

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine unless evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As the Veteran is not shown to have intervertebral disc syndrome, an evaluation under that formula is not warranted.  See, e.g., June 2017 VA examination report.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5239 (2017).

Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides:  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, the Court also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The Veteran's representative argued in a November 2017 appellate brief, that although some of the VA examinations showed forward flexion to higher degrees, there was enough medical evidence of record, which showed forward flexion only to 30 degrees, which was more consistent with a 40 percent rating.  Essentially, it is argued that a 40 percent rating should be in place for the spine throughout the appeal.

Specifically, the Veteran's representative noted that in December 2009, the Veteran was noted with 30 degrees of flexion of the lumbar spine.  See VBMS entry received September 23, 2013, private medical record, dated December 23, 2009, p. 38.  The Veteran's representative acknowledged that flexion of 60 degrees was noted in March 2010, but 30 degrees of flexion was again recorded in June 2010, October 2010, March 2011, October 2011, and March 2012.  Id. at 41, 43, 47, 50, 53, 56.  The Veteran's representative stated that in July 2012 the Veteran was recorded with 30 degrees of flexion.  See VBMS entry received October 30, 2013, p. 2, private medical record.  The Veteran's representative further noted that the same was noted in October and December of that year and again in May 2013.  Id. at 4, 7, 10.  It was noted that in April 2013 the Veteran complained of back pain and described an "acute exacerbation of LBP about 3 weeks ago."  See VBMS entry received June 30, 2014, VAMC Other Output/Reports at 4.  It also was noted that per the examiner, there was "LBP with SLRs > 20-30 degrees."  Id. at 6.  In May there was "decrease[d] range of moti[]on of lumbar spine only 30% flexio[]n."  Id. at 10.   In August 2014 the Veteran's flexion was apparently limited to "75%."  See VBMS entry received May 17, 2017, CAPRI at 136.  The same was noted in October.  Id. at 129.  In April 2016 the Veteran was noted with back flexion of 25 degrees ("limited by back pain").  See VBMS entry received June 13, 2016, private medical record.  The Board notes that the April 2016 record actually notes 25% limited by back pain, not 25 degrees.

Notwithstanding the Veteran's representative's arguments, based on a review of the medical evidence, the Veteran's back disability does not warrant ratings higher than the ratings assigned.  

VA examination in December 2007 showed forward flexion in the lumbar spine to 25 degrees, with no additional limitation after three repetitions in range of motion.  This finding is consistent with the 40 percent rating assigned.  There were no findings of ankylosis in the spine; so a rating higher than 40 percent is not warranted.

A July 15, 2009 VA examination report shows that forward flexion was to 50 degrees, which was when the RO decreased the Veteran's disability rating for his lumbar spine disability to 20 percent, based on this finding.  Similarly, a September 2011 VA examination report shows forward flexion to 70 degrees with no additional limitations after three repetitions.  

As noted above by the Veteran's representative, private treatment records dated in December 2009,  June 2010, October 2010, March 2011, October 2011, and March 2012, July 2012, October 2012, December 2012, and May 2013 show forward flexion to 30 degrees, which is more consistent with a the criteria for a 40 percent rating.  However, there is no evidence that the private clinicians evaluating the range of motion in the lumbar spine used a goniometer to accurately measure the range of motion of the Veteran's lumbar spine condition.  A goniometer is defined as "indispensable" by VA regulations.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  While there is no explicit evidence that the VA examinations in December 2007, July 2009, September 2011, and June 2017 used a goniometer, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran has not submitted clear evidence showing the examinations were not conducted in the regular manner appropriate for an evaluation of a lumbar spine disability. 

The rest of the findings noted by the Veteran's representative refer to range of motion in percentages, rather than degrees; and thus, do not clearly show that limitation of motion to 30 degrees was shown.  For instance, the Veteran's representative noted that per the examiner in April 2013, there was low back pain with straight leg raise at 20 to 30 degrees; but this does not represent forward flexion.  It also was noted that in May 2014, there was decreased range of motion of the lumbar spine of 30% of flexion; and in August 2014 the Veteran's flexion was apparently limited to "75%."  See VBMS entry received May 17, 2017, CAPRI at 136.  The same was noted in October.  Id. at 129.  In April 2016 the Veteran was noted with back flexion of 25% ("limited by back pain").  See VBMS entry received June 13, 2016, private medical record.  

If full range of motion is 90 degrees, which would amount to 100 percent, then 25 percent would be roughly 30 degrees or less.  However, it is not clearly shown with a goniometer what degree the Veteran actually has, making these findings less reliable.

Most recently, the Veteran's forward flexion was to 80 degrees on VA examination in June 2017.  The Veteran was not able to perform repetitive use testing due to discomfort.  This does not show that a rating higher than 20 percent is warranted for the lumbar spine disability.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence shows that the Veteran experiences painful motion of the thoracolumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the entire spine, as a result of pain, prior to July 15, 2009; or forward flexion to 30 degrees or less, effective July 15, 2009.  As noted, the examination reports do not specifically address passive versus active range of motion in the lumbar spine.  Nonetheless, the examiners did report the Veteran's forward flexion accounting for pain limiting the motion and also noted whether there was no additional limitation in range of motion after repetitive use, with the exception of the June 2017 examination, which noted that repetitive use testing could not be conducted due to discomfort.  The June 2017 examination, did note, however, that there was no pain on weight-bearing.  After careful review the Board finds that the examinations are adequate under applicable VA regulations and fully captures the functional impact of this disability, and thus, Board finds that the examinations are adequate to rate the claim for the lumbar spine.  

The Veteran asserts that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his thoracolumbar spine disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment and finds that the impairment has been considered by the 40 and 20 percent ratings assigned.

For all the foregoing reasons, the Board finds that a rating higher than 40 percent, effective prior to July 15, 2009; or higher than 20 percent, effective July 15, 2009, is not warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an initial rating for lumbar spondylosis higher than 40 percent, effective August 7, 2007; and 20 percent, effective July 15, 2009, is denied.


REMAND

The issue of entitlement to a TDIU was raised by the record in the June 2017 VA examination report addressing the lumbar spine.  The Veteran stated that he had to retire due to his back disability, and went on Social Security Disability benefits in 1998.  (Note: SSA responded in May 2017 that the medical records for the Veteran had been destroyed).  Also, a September 2017 VA examination addressing the radiculopathy of the bilateral lower extremities associated with the Veteran's lumbar spine also noted that the Veteran's multiple comorbidities, including chronic low back pain with bilateral lower extremity sciatica caused decreased stamina and increased fatigue, which did not correlate with successful completion of a 40-hour work week.  

The Board notes that the RO denied entitlement to a TDIU in a September 2017 rating decision, on the basis that the Veteran had not returned employment information for his last five years of employment.  However, this does not preclude the Board's jurisdiction over the Veteran's TDIU claim that is raised as part of his initial rating claim for lumbar spondylosis.  

The issue of entitlement to an extraschedular rating for lumbar spondylosis is deferred pending the resolution of the TDIU claim.  It is "premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability." Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional, relevant treatment records for his service-connected disabilities.

2.  Obtain a VA medical examination and opinion to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to maintain gainful employment.  With regard to a TDIU, the examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (right knee arthroplasty, lumbar spondylosis associated with status post right knee arthroplasty, radiculopathy of sciatic nerve on left lower extremity, radiculopathy of the sciatic nerve on the right lower extremity, radiculopathy of the femoral nerve on the right lower extremity, and radiculopathy of the femoral nerve on the left lower extremity) relative to his ability to engage in substantially gainful employment.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected.  Neither age nor nonservice-connected disabilities should be considered or mentioned.  The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The VA examiner must acknowledge and take into account the Veteran's education, training, and work history.  

It therefore is essential the designated examiner have opportunity to review the evidence in the claims file, including a complete copy of this remand. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason. 

3.  Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2.

4.  Determine whether referral is warranted to determine whether the Veteran is entitled to a TDIU on an extraschedular basis prior to August 1, 2008, or from July 15, 2009 to January 26, 2016.  The AOJ must also determine whether referral for extraschedular determination is warranted for the Veteran's initial rating claim for lumbar spondylosis.  38 C.F.R. § 3.321.

5.  Then readjudicate the claim of entitlement to a TDIU and extraschedular rating for lumbar spondylosis in light of the additional evidence.   If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


